Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 1 of 25 Page ID #:1




 1   David L. Hoffman, Esq., No. 143,474
        david@dlhpatent.com
 2   HOFFMAN PATENT GROUP, a Prof. Law Corp.
     28494 Westinghouse Place, Suite 204
 3   Valencia, California 91355
     Telephone: (661) 775-0300
 4   Telefax: (661) 347-1187
 5   Attorneys for Plaintiffs
     El Carmen, Inc. and Amerisal Foods, LLC
 6
 7                      UNITED STATES DISTRICT COURT
 8                    CENTRAL DISTRICT OF CALIFORNIA
 9
     ________________________________
10
                                         ) CASE NO.
11                                       )
     EL CARMEN, INC., a California       )
12   corporation, and AMERISAL FOODS, ) COMPLAINT FOR:
     LLC, a California Limited Liability )   1. TRADEMARK
13   Company,                            )
                                         )      INFRINGEMENT UNDER 15
14                Plaintiffs,            )      USC §1114;
15                                       )   2. FALSE DESIGNATION OF
                                         )
           vs.                           )      ORIGIN UNDER 15 USC §1125;
16                                       )   3. TORTIOUS INTERFERENCE
17                                       )      WITH EXISTING &
     LA PERLA IMPORT, LLC, a Texas )
18   Limited Liability Company, L.E.T.   )      PROSPECTIVE ECONOMIC
     IMPORT COMPANY LLC, a Texas )              ADVANTAGE;
19   Limited Liability Company, and LUIS )   4. SECTION 17200 UNFAIR
     EDUARDO TELARROJA, an               )
20   individual,                         )      COMPETITION;
                                         )   5. TRADE LIBEL;
21                Defendants.            )   6. UNFAIR TRADE PRACTICES
                                         )
22                                       )      UNDER BUS. & PROF. CODE,
                                         )      § 17070 ET SEQ.; AND
23                                       )   7. VIOLATION OF THE CAL.
                                         )
24                                       )      UNFAIR PRACTICES ACT
                                         )      (BUS. & PROF. CODE, § 17200)
25                                       )
                                         )
26                                       ) JURY DEMAND
                                         )
27                                       )
                                         )
28                                       )
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 2 of 25 Page ID #:2




                                                                                              1             Plaintiffs EL CARMEN, INC. and AMERISAL FOODS, LLC, allege for
                                                                                              2   their causes of action against Defendants LA PERLA IMPORT, LLC, L.E.T.
                                                                                              3   IMPORT COMPANY LLC, and LUIS EDUARDO TELARROJA, the following:
                                                                                              4
                                                                                              5                              JURISDICTION AND VENUE
                                                                                              6             1.   This action arises under the trademark laws of the United States,
                                                                                              7   specifically 15 U.S.C. § 1051 et seq., in particular Sections 32(a) and 43(a) of the
                                                                                              8   Lanham Act, 15 U.S.C. §§1114 and 1125, and under state law governing trademark
                                                                                              9   rights.
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                             10             2.   This Court has jurisdiction of this matter under 28 U.S.C. §§1331
                                                                                             11   (federal question), §1332 (diversity jurisdiction) and §1338 (trademarks), and with
                                           28494 Westinghouse Place, Suite 204




                                                                                             12   respect to certain claims, 28 U.S.C. §1367 (supplemental jurisdiction) in addition
                                                    Valencia, CA 91355




                                                                                             13   to 28 U.S.C. §1332. The amount in controversy herein is well over $75,000 in each
                                                                                             14   claim.
                                                                                             15             3.   On information and belief, Defendants have solicited business and/or
                           Telephone: (661) 775-0300




                                                                                             16   have conducted business using their infringing name(s) and mark(s) (“Infringing
                                                                                             17   Names”) in this judicial district and/or have targeted their actions against Plaintiffs
                                                                                             18   in this judicial district and/or have engaged in other forms of wrongful conduct
                                                                                             19   including threatening Plaintiffs’ principals, and/or derive substantial revenue from
                                                                                             20   doing business, in this judicial district. Substantial events relating to the claims
                                                                                             21   alleged herein occurred and are occurring in this judicial district and witnesses
                                                                                             22   and/or potential witnesses reside in this district. Accordingly, venue is proper
                                                                                             23   under 28 U.S.C. § 1391(b).
                                                                                             24
                                                                                             25                                          PARTIES
                                                                                             26             4.   Plaintiff EL CARMEN, INC. (hereinafter “EL CARMEN”) is a
                                                                                             27   California corporation and has an address of 16152 Covello Street, Van Nuys,
                                                                                             28   California 91406. Plaintiff AMERISAL FOODS, LLC (hereinafter, “AMERISAL”)
                                                                                                                                              2
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 3 of 25 Page ID #:3




                                                                                              1   is a California Limited Liability Company and has an address of 16152 Covello
                                                                                              2   Street, Van Nuys, California 91406 (collectively, “Plaintiffs”).
                                                                                              3         5.     On information and belief, Defendant LA PERLA IMPORT, LLC
                                                                                              4   (hereinafter “LA PERLA”) is a Texas Limited Liability Company having a place of
                                                                                              5   business at 5720 Green Ash Drive, Houston, Texas 77081. On information and
                                                                                              6   belief, Defendant L.E.T. IMPORT COMPANY LLC (hereinafter “L.E.T.
                                                                                              7   IMPORT”) is a Texas Limited Liability Company, having an address of 5720
                                                                                              8   Green Ash Drive, Houston, Texas 77081. On information and belief, Defendant
                                                                                              9   Luis Eduardo Telarroja (AKAs include Ed Telarroja and Luis Eduardo Telarroja
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                             10   Martinez and variations thereof) (hereinafter “TELARROJA”) is an individual
                                                                                             11   having an address of 15426 Oak Lake Glen Drive, Sugar Land, Texas 77498
                                           28494 Westinghouse Place, Suite 204




                                                                                             12   (collectively, “Defendants”). Also, on information and belief, Defendant LA
                                                    Valencia, CA 91355




                                                                                             13   PERLA IMPORT, LLC and/or Defendant TELARROJA sometimes do business as
                                                                                             14   La Perla Import Co. and La Perla Import Company. On information and belief,
                                                                                             15   Defendant, TELARROJA is the only shareholder or person in control of both of
                           Telephone: (661) 775-0300




                                                                                             16   Defendants LA PERLA and L.E.T. IMPORT.
                                                                                             17         6.     Defendants, and each of them, are liable for the acts of the other
                                                                                             18   Defendants alleged in this complaint as the alter egos of the other Defendants.
                                                                                             19   Recognition of the privilege of separate existence would promote injustice because
                                                                                             20   Defendants, and each of them, in bad faith dominated and controlled the other
                                                                                             21   Defendants. Upon further information and belief, Defendants and each of them,
                                                                                             22   controlled the other Defendants so that each Defendant is now, and at all time
                                                                                             23   mentioned in this complaint was, merely an instrumentality, agency, conduit, or
                                                                                             24   adjunct of the other Defendants.
                                                                                             25         7.     On information and belief, Defendants, and each of them, used the
                                                                                             26   other Defendants as a mere shell, instrumentality, and/or conduit for conducting
                                                                                             27   business as a competitor of Plaintiffs. On information and belief, Defendants, and
                                                                                             28   each of them, failed to provide sufficient funds or other assets to the corporate
                                                                                                                                            3
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 4 of 25 Page ID #:4




                                                                                              1   Defendants, and attempted to do corporate business without providing any basis of
                                                                                              2   financial responsibility to creditors. Upon further information and belief,
                                                                                              3   Defendants, and each of them, organized and carried on the business of the other
                                                                                              4   Defendants without substantial capital or sufficient assets available to meet
                                                                                              5   prospective liabilities. On information and belief, Defendants, and each of them,
                                                                                              6   commingled funds and other assets of the other Defendants with the funds and
                                                                                              7   other assets of each Defendant for Defendants’ own convenience and to assist in
                                                                                              8   evading payment of obligations. On information and belief, each Defendant
                                                                                              9   diverted funds and other assets of other Defendants to other than corporate uses.
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                             10   On information and belief, each Defendant treated the assets of the other
                                                                                             11   Defendants as its own. On information and belief, each of the corporate Defendants
                                           28494 Westinghouse Place, Suite 204




                                                                                             12   failed to maintain minutes or adequate corporate records or both. On information
                                                    Valencia, CA 91355




                                                                                             13   and belief, each of the corporate Defendants were inadequately capitalized by their
                                                                                             14   shareholders.
                                                                                             15
                           Telephone: (661) 775-0300




                                                                                             16                              FACTUAL BACKGROUND
                                                                                             17         8.     Plaintiff EL CARMEN is owner of the trademarks PERLA and
                                                                                             18   PERLA BANDERA DE EL SALVADOR (“The Marks”). Plaintiff AMERISAL is
                                                                                             19   the exclusive licensee of The Marks and is in the business of importing and
                                                                                             20   distributing various foods from Latin America, especially El Salvador, such as rice,
                                                                                             21   beans, cheese, sour cream and tortillas. Plaintiffs and their customers use the mark
                                                                                             22   PERLA as a shortened form of PERLA BANDERA DE EL SALVADOR.
                                                                                             23         9.     The Marks are well known among Latin American food distributors
                                                                                             24   and purchasers, and others. Plaintiff EL CARMEN owns eight federal registrations
                                                                                             25   (true and correct copies of which are attached collectively in Exhibit A hereto) on
                                                                                             26   The Marks including as shown below:
                                                                                             27
                                                                                             28
                                                                                                                                            4
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 5 of 25 Page ID #:5




                                                                                              1    MARK                         U.S. TM GOODS                                ISSUE
                                                                                                                                REG NO                                       DATE
                                                                                              2
                                                                                                   PERLA                        5589787 Cheese; Sour cream; Rice,            10/23/18
                                                                                              3                                         specifically excluding pasta;
                                                                                              4                                         Tortillas, specifically
                                                                                                                                        excluding bakery goods
                                                                                              5    PERLA                        5489533 Processed beans; Refried             6/12/18
                                                                                              6                                         beans; Corn cakes containing
                                                                                                                                        combinations of meat, cheese,
                                                                                              7
                                                                                                                                        beans and/or vegetables;
                                                                                              8                                         Pupusas; Tamales
                                                                                              9                                 5315343 Corn cakes containing                10/24/17
                                                                                                                                        combinations of meat, cheese,
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                             10                                         beans and/or vegetables;
                                                                                             11                                         Pupusas; Tamales; Tortillas
                                           28494 Westinghouse Place, Suite 204




                                                                                                   PERLA BANDERA DE             5315228 Processed beans; Refried             10/24/17
                                                                                             12    EL SALVADOR                          beans, and
                                                    Valencia, CA 91355




                                                                                             13                                         Rice
                                                                                                   PERLA BANDERA DE             4571379 Cheese; Sour cream                   7/22/14
                                                                                             14
                                                                                                   EL SALVADOR
                                                                                             15                                 4764145 Processed beans; Refried             6/30/15
                                                                                                                                        beans, and
                           Telephone: (661) 775-0300




                                                                                             16
                                                                                                                                        Rice
                                                                                             17                                 4754797 Cheese; Sour cream                   6/16/15
                                                                                             18
                                                                                             19
                                                                                                                                3675468 Sour Cream and Cheese                9/1/09
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23         10.    The dominant part of the PERLA BANDERA DE EL SALVADOR
                                                                                             24   marks and brand is PERLA (which means “pearl” in English). The Marks and
                                                                                             25   brand are arbitrary and strong. Plaintiffs and their predecessors in interest have been
                                                                                             26   using The Marks in interstate commerce since at least as early as June 2005. The
                                                                                             27   Marks identify the goods of Plaintiffs and distinguish them from those of others.
                                                                                             28
                                                                                                                                            5
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 6 of 25 Page ID #:6




                                                                                              1   The Marks have thus come to represent the superior quality of Latin American food
                                                                                              2   products provided by Plaintiffs.
                                                                                              3         11.    On information and belief, Defendant TELARROJA registered the
                                                                                              4   business name of L.E.T. IMPORT COMPANY LLC in Texas in September 2006.
                                                                                              5         12.    On information and belief, on September 24, 2009, Defendant L.E.T.
                                                                                              6   IMPORT filed trademark application nos. 76/699,611 and 76/699,610 to register
                                                                                              7   CREMA PERLA and QUESO PERLA, both claiming first use in 2007 (after
                                                                                              8   Plaintiffs’ first use of The Marks.) From these filings, Defendant L.E.T. IMPORT
                                                                                              9   obtained two trademark registrations, nos. 3,871,780 for the mark CREMA PERLA
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                             10   and 3,875,232 for the mark QUESO PERLA, both for cheese (Defendant L.E.T.
                                                                                             11   IMPORT’s registrations). Defendant L.E.T. IMPORT’s registrations issued on
                                           28494 Westinghouse Place, Suite 204




                                                                                             12   November 9, 2010 and November 16, 2010, respectively. A true and correct copy
                                                    Valencia, CA 91355




                                                                                             13   of Defendant L.E.T. IMPORT’s ‘780 and ‘232 registrations are attached hereto as
                                                                                             14   Exhibit B.
                                                                                             15         13.    After becoming aware of Defendant L.E.T. IMPORT’s registrations,
                           Telephone: (661) 775-0300




                                                                                             16   Plaintiff EL CARMEN’s predecessors in interest (and current principals) Nora
                                                                                             17   Elizabeth Pineda Saca and Vanessa Faggiolly brought a cancellation proceeding in
                                                                                             18   the U.S. Trademark Office for cancellation of Defendant L.E.T. IMPORT’s
                                                                                             19   registrations based on two of the PERLA BANDERA DE EL SALVADOR
                                                                                             20   registrations.
                                                                                             21         14.    Plaintiff EL CARMEN, through its predecessors, won the cancellation
                                                                                             22   proceeding (no. 92057342). A true and correct copy of the Trademark Trial and
                                                                                             23   Appeal Board’s (TTAB’s) grant of the cancellation petition and the TTAB order
                                                                                             24   cancelling Defendant L.E.T.’s registrations is attached hereto as Exhibit C. At the
                                                                                             25   time, Plaintiffs’ counsel Ms. Harper also wrote to Defendants TELARROJA and
                                                                                             26   L.E.T. IMPORT to change their packaging to stop using PERLA. Attached as
                                                                                             27   Exhibit D is a true and correct copy of Ms. Harper’s letter of May 14, 2013. On
                                                                                             28
                                                                                                                                           6
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 7 of 25 Page ID #:7




                                                                                              1   information and belief, Defendants appeared to change packaging to move away
                                                                                              2   from use of PERLA.
                                                                                              3         15.    Unknown to Plaintiffs, and on information and belief, at or about the
                                                                                              4   time of the pending cancellation proceeding, i.e., on September 24, 2013,
                                                                                              5   Defendant TELARROJA filed an application with the Texas Secretary of State to
                                                                                              6   register the business name LA PERLA IMPORT, LLC, well after Plaintiffs first
                                                                                              7   used and registered The Marks. On information and belief, Defendant
                                                                                              8   TELARROJA had also filed a dba on the tradename LA PERLA IMPORT CO. in
                                                                                              9   Harris County, Texas, in or about 2012, also well after Plaintiffs’ first used and
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                             10   registered The Marks.
                                                                                             11         16.    In or about 2017, when one of Plaintiffs’ more recent trademark
                                           28494 Westinghouse Place, Suite 204




                                                                                             12   applications on PERLA BANDERA DE EL SALVADOR was published for
                                                    Valencia, CA 91355




                                                                                             13   opposition, Defendant L.E.T. IMPORTS requested an extension of time to oppose
                                                                                             14   U.S. Application No. 87/291,026 (which ultimately became Registration no.
                                                                                             15   5315228). However, Defendant L.E.T. IMPORTS did not follow through with any
                           Telephone: (661) 775-0300




                                                                                             16   opposition, dropping the matter.
                                                                                             17         17.    On information and belief, even after forming LA PERLA IMPORT,
                                                                                             18   LLC, Defendants did not use LA PERLA IMPORT, LLC, LA PERLA IMPORT
                                                                                             19   CO., LA PERLA IMPORT COMPANY, LA PERLA and/or PERLA as trademarks.
                                                                                             20         18.    Then, in 2017, Plaintiffs became aware that Defendants were using LA
                                                                                             21   PERLA IMPORT COMPANY on product packaging in a confusing manner with
                                                                                             22   Plaintiffs’ trademarks. Plaintiffs, via counsel, wrote to Defendants’ counsel
                                                                                             23   demanding that Defendants cease and desist from use of the LA PERLA and LA
                                                                                             24   PERLA IMPORT COMPANY LLC name as a trademark. Attached as Exhibit E is
                                                                                             25   a true and correct copy of Plaintiffs’ counsel Ms. Harper’s email dated June 23,
                                                                                             26   2017 to Defendants’ counsel Ms. Madden demanding a change in Defendants’
                                                                                             27   packaging. Also, on information and belief, on or about August 23, 2017, Plaintiffs
                                                                                             28   obtained photos of Defendants’ product packaging using LA PERLA IMPORT
                                                                                                                                            7
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 8 of 25 Page ID #:8




                                                                                              1   COMPANY for cream (“Crema”) and for cheese (“Queso”), and again using
                                                                                              2   CREMA PERLA and QUESO PERLA. Thereafter, on information and belief,
                                                                                              3   Defendants again changed their packaging to emphasize LA PERLA in a large,
                                                                                              4   stylized font, and also again using QUESO PERLA and CREMA PERLA.
                                                                                              5   Defendants, on information and belief, even changed the color of their packaging
                                                                                              6   on some products to match Plaintiffs’ orange color. On information and belief,
                                                                                              7   attached hereto as Exhibit F is a true and correct copy of the Defendants’ packaging
                                                                                              8   as taken in August 2017.
                                                                                              9         19.    After further communications between the parties’ counsel,
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                             10   Defendants again appeared to change their packaging this time to stop using the LA
                                                                                             11   PERLA IMPORT COMPANY name and portions thereof as a trademark and to
                                           28494 Westinghouse Place, Suite 204




                                                                                             12   stop using CREMA PERLA and QUESO PERLA. On information and belief,
                                                    Valencia, CA 91355




                                                                                             13   attached as Exhibit G is a true and correct copy of Defendants’ 2018 packaging for
                                                                                             14   cream (“Crema”) provided by Defendants’ counsel to Plaintiffs which does not use
                                                                                             15   PERLA and which uses the name LET IMPORT COMPANY LLC.
                           Telephone: (661) 775-0300




                                                                                             16         20.    However, recently Plaintiffs noticed Defendants packaging for their
                                                                                             17   cheese and cream changed again, this time to an even more blatant use of LA
                                                                                             18   PERLA. On information and belief, attached hereto as Exhibit H is a true and
                                                                                             19   correct copy of such packaging for two of Defendants’ products: cheese (“Queso”)
                                                                                             20   and cream (“Crema”) as obtained from internet websites advertising the goods. The
                                                                                             21   packaging now emphasizes LA PERLA which is written in a very large, stylized
                                                                                             22   font. “IMPORT COMPANY” is written below in a very small font.
                                                                                             23         21.    Moreover, Defendants started offering their imported cheese to
                                                                                             24   distributors in California and the west coast in direct competition with Plaintiff in a
                                                                                             25   territory which, on information and belief, Defendants had not previously been in.
                                                                                             26   Plaintiffs had their trademark counsel once again write a cease and desist letter to
                                                                                             27   Defendants’ counsel. A true and correct copy is attached hereto as Exhibit I.
                                                                                             28
                                                                                                                                             8
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 9 of 25 Page ID #:9




                                                                                              1         22.    Plaintiffs’ distributors have complained to Plaintiffs, causing Plaintiffs
                                                                                              2   to lose their contracts and/or potential distribution contracts for Plaintiffs’ products
                                                                                              3   sold under The Marks. For example, as a result of Defendants’ wrongful and
                                                                                              4   intentional actions, a distributor La Michoacána Meat Market, Inc. (“La
                                                                                              5   Michoacána”) whom Plaintiffs did business with stopped doing business with
                                                                                              6   Plaintiffs, resulting in millions of dollars in lost revenue to Plaintiffs. In addition,
                                                                                              7   another distributor with whom Plaintiffs would do business has not done business
                                                                                              8   because of Defendants’ threats and false accusations that Plaintiffs are liars and
                                                                                              9   cheats and stole Defendants’ brand. Defendants have further disparaged Plaintiffs’
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                             10   products by stating to Plaintiffs’ distributors and potential distributors that
                                                                                             11   Plaintiffs’ products are not legitimate and not original, that Plaintiffs’ products are
                                           28494 Westinghouse Place, Suite 204




                                                                                             12   made in the U.S. and not El Salvador and that consumers are thereby cheated. To
                                                    Valencia, CA 91355




                                                                                             13   the contrary, Plaintiffs import their LA PERLA cheese, cream and other products
                                                                                             14   from El Salvador. And, on information and belief, Defendants’ mislead their
                                                                                             15   distributors and customers by labelling their products with an address in El
                           Telephone: (661) 775-0300




                                                                                             16   Salvador, and purporting to sell cheese and cream from El Salvador, which is not
                                                                                             17   from El Salvador and instead is believed to be from Wisconsin and/or Nicaragua.
                                                                                             18         23.    Defendants’ use of the Infringing Names and packaging have caused
                                                                                             19   instances of actual confusion. For example, a purchaser of Defendants’ food
                                                                                             20   products contacted and wrongly complained to Plaintiffs thinking the Defendants’
                                                                                             21   food product originated with Plaintiffs, but it did not.
                                                                                             22         24.    On or about August 4, 2020, on information and belief Defendant
                                                                                             23   TELARROJA called Plaintiffs’ offices pretending to be a customer. Plaintiffs’
                                                                                             24   receptionist passed his call to Ms. Pineda Saca. The caller began screaming and
                                                                                             25   threatening Ms. Pineda Saca in Spanish. The threats included stating the following
                                                                                             26   in a menacing tone: “I know where you live.” The screaming was so loud that Ms.
                                                                                             27   Faggiolly took over the phone call from her mother, Ms. Pineda Saca, and asked
                                                                                             28   who was calling. The caller hung up.
                                                                                                                                              9
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 10 of 25 Page ID #:10




                                                                                                1         25.    About ten minutes later Ms. Faggiolly received another call from the
                                                                                                2   same caller. This time Defendant TELARROJA identified himself and began
                                                                                                3   screaming and threatening again. The threats again included stating the following in
                                                                                                4   a menacing tone: “I know where you live.” The threats further included that
                                                                                                5   Plaintiffs were cheaters and he was going to make them pay for it.
                                                                                                6         26.    On or about the next day, August 5, 2020, Defendant TELARROJA
                                                                                                7   called again and left a long message in Spanish, which includes the following
                                                                                                8   accusations (as translated by Ms. Faggiolly who is fluent in Spanish and English):
                                                                                                9                       …I’m calling from the company La Perla Import
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10                 company, I am going to dare to leave a message because you
                                                                                              11                 directly sent me a letter to my home …. I am selling with a
                                           28494 Westinghouse Place, Suite 204




                                                                                              12                 name not a brand, the name of my company and this is bringing
                                                    Valencia, CA 91355




                                                                                              13                 confusion with the clients and this could bring me losses by
                                                                                              14                 which I want compensation. From now on we are going to [be]
                                                                                              15                 more aggressive than you because we are noticing you are too
                           Telephone: (661) 775-0300




                                                                                              16                 aggressive and are cheating different clients ….
                                                                                              17                 You are telling lies and that is against the law…. You are
                                                                                              18                 cheating and are bringing me problems….
                                                                                              19
                                                                                              20          27.    Thereafter, on information and belief, Defendant TELARROJA has
                                                                                              21    been contacting certain distributors and/or prospective distributors of Plaintiffs’
                                                                                              22    products and threatening them and/or harassing them to get them to stop doing
                                                                                              23    and/or refrain from doing business with Plaintiffs and/or to do business with
                                                                                              24    Defendants. For example, on information and belief, Defendant TELARROJA
                                                                                              25    made repeated calls to a large distributor of Plaintiffs’ products located in
                                                                                              26    California and urged him to stop buying Plaintiffs’ products and to instead by
                                                                                              27    Defendants’ products. Also on information and belief, Defendant TELARROJA
                                                                                              28    falsely claimed that Plaintiffs do not own The Marks and that Defendants own The
                                                                                                                                              10
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 11 of 25 Page ID #:11




                                                                                                1   Marks and have the rights therein. Further, on information and belief, Defendant
                                                                                                2   TELARROJA called Plaintiffs’ principals obscene and insulting names, and said
                                                                                                3   that they were thieves and cheaters because the PERLA brand belongs to him, and
                                                                                                4   further that he will sell his products in California and finish Plaintiffs.
                                                                                                5         28.    On information and belief, Defendant TELARROJA at all times
                                                                                                6   relevant hereto has been an owner, corporate office and/or director and/or managing
                                                                                                7   member of Defendants L.E.T. IMPORTS and LA PERLA and has treated these
                                                                                                8   companies as his alter ego. In addition, on information and belief, all Defendants
                                                                                                9   have facilitated and continue to facilitate the use of the Infringing Names, receive
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10    revenue from the infringing activity and other wrongful activity alleged herein and
                                                                                              11    conspired together to cause the infringing activity and other wrongful activity
                                           28494 Westinghouse Place, Suite 204




                                                                                              12    alleged herein. Further, on information and belief, Defendant TELARROJA, as an
                                                    Valencia, CA 91355




                                                                                              13    owner, corporate officer and/or director and/or managing partner of Defendants
                                                                                              14    L.E.T. IMPORTS and LA PERLA personally authorized and/or directed and/or
                                                                                              15    participated in the infringing and other wrongful activity alleged herein. Therefore,
                           Telephone: (661) 775-0300




                                                                                              16    Defendants are liable jointly and severally for all of the infringing activity and
                                                                                              17    wrongful activity alleged herein.
                                                                                              18
                                                                                              19         FIRST CAUSE OF ACTION BY ALL PLAINTIFFS AGAINST ALL
                                                                                              20           DEFENDANTS UNDER LANHAM ACT §32, 15 U.S.C. §1114(a)
                                                                                              21          29.    Plaintiffs incorporate by reference the facts and allegations of
                                                                                              22    paragraphs 1 through 28 above, inclusive, as though fully set forth herein.
                                                                                              23          30.    This claim is against all Defendants for trademark infringement in
                                                                                              24    violation of Lanham Act §32, 15 U.S.C. §1114.
                                                                                              25          31.    Plaintiff EL CARMEN is owner of The Marks and Plaintiff
                                                                                              26    AMERISAL has exclusive rights to use The Marks in connection with various
                                                                                              27    Latin American foods. The Marks have been used continuously since June 2005.
                                                                                              28
                                                                                                                                               11
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 12 of 25 Page ID #:12




                                                                                                1   Plaintiff EL CARMEN’s ownership of The Marks is evidenced by the eight U.S.
                                                                                                2   Trademark Registrations of Exhibit A.
                                                                                                3          32.    Defendants have used, and are using, in interstate commerce the marks
                                                                                                4   and trade names LA PERLA, LA PERLA IMPORT COMPANY and/or LA
                                                                                                5   PERLA IMPORT COMPANY LLC (all collectively, the “Infringing Names”).
                                                                                                6          33.    Defendants are using the Infringing Names on their product packaging
                                                                                                7   such as for cheese in a manner likely to cause confusion, to cause mistake, or to
                                                                                                8   deceive, as to the origin, affiliation, connection, or association between Defendants’
                                                                                                9   usage of the Infringing Names and The Marks of Plaintiffs.
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10           34.    Defendants have undertaken such acts willfully, intentionally,
                                                                                              11    and without permission or authorization from Plaintiffs.
                                           28494 Westinghouse Place, Suite 204




                                                                                              12           35.    Defendants have used, and are using, in commerce the Infringing
                                                    Valencia, CA 91355




                                                                                              13    Names in such a way so as to create a likelihood of confusion, mistake, or
                                                                                              14    deception as to the origin, sponsorship, or approval of Defendants’ goods by
                                                                                              15    Plaintiffs.
                           Telephone: (661) 775-0300




                                                                                              16
                                                                                                           36.     Defendants have therefore infringed, and are infringing, The Marks
                                                                                              17
                                                                                                    of Plaintiff EL CARMEN’s eight trademark registrations in violation of the
                                                                                              18
                                                                                                    Lanham Act, 15 U.S.C. § 1114.
                                                                                              19
                                                                                                           37.     On information and belief, at all times relevant to this action,
                                                                                              20
                                                                                                    including the time Defendants first adopted the Infringing Names and commenced
                                                                                              21
                                                                                                    their commercial use of them in connection with cheese from El Salvador, among
                                                                                              22
                                                                                                    other things, Defendants knew of Plaintiffs’ and their predecessors prior adoption,
                                                                                              23
                                                                                                    ownership, and commercial use of The Marks in connection with cheese from El
                                                                                              24
                                                                                                    Salvador and other products, and thus Defendants’ adoption of the Infringing
                                                                                              25
                                                                                                    Names was an attempt to trade on Plaintiffs’ goodwill and good reputation.
                                                                                              26
                                                                                                    Defendants’ infringement of The Marks is therefore willful and deliberate.
                                                                                              27
                                                                                              28           38.     Because    Defendants’ acts     have been committed willfully,
                                                                                                                                              12
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 13 of 25 Page ID #:13




                                                                                                1   intentionally, and with the intent to profit from Plaintiffs’ goodwill in The Marks,

                                                                                                2   this is an exceptional case and Plaintiffs are entitled to recover their attorneys’ fees,
                                                                                                3   costs, and expenses associated with this action.
                                                                                                4           39. Furthermore, in light of Defendants’ willful and intentionally
                                                                                                5   infringing activities, Plaintiffs are entitled to recover Defendants’ profits and are
                                                                                                6   entitled to trebling of such damages pursuant to 15 U.S.C. §§ 1117(a) and
                                                                                                7   1117(b).
                                                                                                8         40.    By reason of Defendants’ acts of trademark infringement, Plaintiffs
                                                                                                9   have suffered and will continue to suffer irreparable injury unless and until this
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10    Court enters an order enjoining Defendants from any further acts of trademark
                                                                                              11    infringement.
                                           28494 Westinghouse Place, Suite 204




                                                                                              12          41.    By reason of Defendants’ acts of trademark infringement, Plaintiffs
                                                    Valencia, CA 91355




                                                                                              13    have suffered and will continue to suffer irreparable injury and will have no
                                                                                              14    adequate remedy at law unless and until this Court enters an order enjoining
                                                                                              15    Defendants from any further acts of trademark infringement. Defendants’
                           Telephone: (661) 775-0300




                                                                                              16    and those in concert with Defendants and those directing the infringing conduct.
                                                                                              17
                                                                                              18          SECOND CAUSE OF ACTION BY ALL PLAINTIFFS AGAINST
                                                                                              19    DEFENDANTS FOR FALSE DESIGNATION OF ORIGIN UNDER 15 USC
                                                                                              20                                             §1125
                                                                                              21          42.    Plaintiffs incorporate by reference the allegations set forth above in
                                                                                              22    paragraphs 1 through 41, as though fully set forth herein.
                                                                                              23          43.    On information and belief, the representation, by affixing the above-
                                                                                              24    mentioned statement that Defendants’ products are from El Salvador are totally and
                                                                                              25    intentionally false, misleading, and fraudulent.
                                                                                              26          44.    By reason of the acts of Defendants referred to herein, Defendants
                                                                                              27    have falsely designated the origin of, and has falsely described or represented their
                                                                                              28    products and has caused such products bearing the above-described false
                                                                                                                                               13
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 14 of 25 Page ID #:14




                                                                                                1   designation of origin, with knowledge of such falsity, to be transported or used in
                                                                                                2   commerce in contravention of 15 U.S.C.A. § 1125(a).
                                                                                                3         45.    The public is likely to be confused, mistaken, and deceived by
                                                                                                4   Defendant's use of such false designations of origin, false descriptions, false
                                                                                                5   representations, and Infringing Names and is likely to purchase products produced
                                                                                                6   and sold by Defendants with such false designations of origin, false descriptions,
                                                                                                7   and false representations in a mistaken belief that Defendants’ products are made
                                                                                                8   and imported from El Salvador. Further, Plaintiffs, as direct competitors of
                                                                                                9   Defendants, are likely to be damaged by such false designations of origin, false
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10    descriptions, false representations and use of the Infringing Names.
                                                                                              11          46.    This claim is for unfair competition committed by the Defendants
                                           28494 Westinghouse Place, Suite 204




                                                                                              12    against Plaintiffs.
                                                    Valencia, CA 91355




                                                                                              13          47.    This Court has jurisdiction of the subject matter of this cause of action
                                                                                              14    pursuant to 28 U.S.C.A. § 1338(b), it being a claim of unfair competition joined
                                                                                              15    with substantial and related claims under the Federal Trademark Act of 1946.
                           Telephone: (661) 775-0300




                                                                                              16          48.    The acts and conduct of Defendants constitute a willful attempt to pass
                                                                                              17    off and to induce others to pass off Defendants products as originating in El
                                                                                              18    Salvador.
                                                                                              19          49.    Defendants’ above-described acts are unlawful at common law as
                                                                                              20    unfair competition as well as under the provisions of Cal. Bus & Prof. Code Section
                                                                                              21    17500 in that they create a likelihood of confusion or misunderstanding as to the
                                                                                              22    source; cause a likelihood of confusion or of misunderstanding as to affiliation,
                                                                                              23    connection, or association with the importation of goods from El Salvador, falsely
                                                                                              24    represent that the goods have sponsorship, approval, or characteristics that they do
                                                                                              25    not have or that the Defendants have a sponsorship, approval, status, affiliation, or
                                                                                              26    connection that Defendants do not have.
                                                                                              27          50.    Plaintiffs believe that they have been, and will continue to be,
                                                                                              28    damaged by Defendants’ actions as aforesaid.
                                                                                                                                              14
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 15 of 25 Page ID #:15




                                                                                                1         51.    Defendants’ actions in continuing to use the Infringing Names without
                                                                                                2   the consent of Plaintiffs’ constitutes infringement of The Marks of Plaintiffs and in
                                                                                                3   particular constitutes a false designation of origin and has caused and continues to
                                                                                                4   cause a likelihood of confusion, in violation of Section 43(a) of the Lanham Act, 15
                                                                                                5   U.S.C. § 1125(a). Defendant TELARROJA has facilitated, authorized and/or
                                                                                                6   directed the infringing activity and on information and belief also receives revenue
                                                                                                7   from the infringing activity.
                                                                                                8         52.    By reason of the foregoing, Plaintiffs have been injured in an amount
                                                                                                9   not yet fully determined but believed to be in excess of the jurisdictional limit of
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10    this Court, in an amount to be proven at the time of trial. In addition, as a result of
                                                                                              11    Defendants’ acts of trademark infringement and false designation of origin,
                                           28494 Westinghouse Place, Suite 204




                                                                                              12    Plaintiffs have suffered and will continue to suffer irreparable harm, and Plaintiffs
                                                    Valencia, CA 91355




                                                                                              13    have no adequate remedy at law with respect to this injury. Unless the acts of
                                                                                              14    trademark infringement and false designation of origin are enjoined by this Court,
                                                                                              15    Plaintiffs will continue to suffer irreparable harm.
                           Telephone: (661) 775-0300




                                                                                              16          53.    Defendants’ actions have been knowing, intentional, wanton, and
                                                                                              17    willful, entitling Plaintiffs to damages (in an amount to be proven at trial, treble
                                                                                              18    damages, profits, attorney fees, and the costs of this action.)
                                                                                              19
                                                                                              20        THIRD CAUSE OF ACTION BY ALL PLAINTIFFS AGAINST
                                                                                              21    DEFENDANTS FOR TORTIOUS INTERFERENCE WITH EXISTING AND
                                                                                                               PROSPECTIVE ECONOMIC ADVANTAGE
                                                                                              22
                                                                                              23
                                                                                                          54.    Plaintiffs incorporate by reference the allegations set forth above in
                                                                                              24
                                                                                                    paragraphs 1 through 53, as though fully set forth herein.
                                                                                              25
                                                                                                          55.    Plaintiffs have valid business expectancies with their distributors,
                                                                                              26
                                                                                                    business partners, and customers (“Customers”) and prospective Customers of their
                                                                                              27
                                                                                              28
                                                                                                                                               15
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 16 of 25 Page ID #:16




                                                                                                1   products. Plaintiffs had a reasonable probability of realizing financial benefit from
                                                                                                2   their Customers and prospective customers (“Prospective Customers”).
                                                                                                3         56.    Defendants were aware of Plaintiffs’ Customers and Prospective
                                                                                                4   Customers.
                                                                                                5         57.     Plaintiffs were involved in valid and existing business relationship
                                                                                                6   with La Michoacána, with its principal place of business in Houston, Texas, in that
                                                                                                7   La Michoacána had been purchasing Plaintiffs’ products since 2017.
                                                                                                8         58.    Defendants knew of the relationship between Plaintiffs and La
                                                                                                9   Michoacána.
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10          59.    Defendant intentionally disrupted the relationship between Plaintiffs
                                                                                              11    and La Michoacána by committing the following wrongful acts: Defendants
                                           28494 Westinghouse Place, Suite 204




                                                                                              12    defamed Plaintiffs and their products by claiming that Plaintiffs were liars, cheats
                                                    Valencia, CA 91355




                                                                                              13    and did not own the PERLA trademark and that Plaintiffs’ goods were inferior and
                                                                                              14    did not come from El Salvador, among other things.
                                                                                              15          60.    As a result of Defendant's intentional acts, the business relationship
                           Telephone: (661) 775-0300




                                                                                              16    between Plaintiffs and La Michoacána was disrupted in that La Michoacána would
                                                                                              17    no longer do business with Plaintiffs.
                                                                                              18          61.    Defendants’ interference with the business relationship between
                                                                                              19    Plaintiffs and La Michoacána has resulted in damage to Plaintiffs in at least the
                                                                                              20    amount of $2,000,000 per year.
                                                                                              21          62.     Defendants have undertaken intentional acts and misrepresentations
                                                                                              22    and/or threats and/or harassment itemized above (“Defendants’ Wrongful
                                                                                              23    Conduct”) to disrupt the economic relationships between Plaintiffs and their
                                                                                              24    Customers and prospective Customers.
                                                                                              25          63.     All of the foregoing actions by Defendants were undertaken with the
                                                                                              26    intention of causing and/or inducing third parties to do business with Defendants
                                                                                              27    rather than with Plaintiffs, and/or to cause and/or induce said Customers and
                                                                                              28    Prospective Customers to stop doing business with Plaintiffs and/or purchasing
                                                                                                                                              16
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 17 of 25 Page ID #:17




                                                                                                1   Plaintiffs’ products and/or to purchase Defendants’ products instead, thereby
                                                                                                2   depriving Plaintiffs of the profits and other benefits to be derived from sales of their
                                                                                                3   products, and otherwise causing injury to Plaintiffs and their business.
                                                                                                4         64.    At the time Defendants engaged in Defendants’ Wrongful Conduct,
                                                                                                5   including their false and baseless claims that Plaintiffs do not own rights in The
                                                                                                6   Marks and/or continued harassment of and/or threats against Plaintiffs’ Customers
                                                                                                7   and Prospective Customers, Defendants knew or should have known these claims
                                                                                                8   were false and the actions groundless.
                                                                                                9         65.    A reasonable person would have foreseen that, under the
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10    circumstances, that Defendants’ Wrongful Conduct would harm Plaintiffs and
                                                                                              11    damage their relationships with their Customers and Prospective Customers, and
                                           28494 Westinghouse Place, Suite 204




                                                                                              12    Defendants engaged in Defendants’ Wrongful Conduct with the purpose of causing
                                                    Valencia, CA 91355




                                                                                              13    Plaintiffs’ Customers and Prospective Customers to refrain from purchasing
                                                                                              14    Plaintiffs’ products and doing business with Plaintiffs.
                                                                                              15          66.    Defendants’ Wrongful Conduct directly and proximately
                           Telephone: (661) 775-0300




                                                                                              16    caused Plaintiffs’ Customers and Prospective Customers to cease conducting
                                                                                              17    business with Plaintiffs and to refrain from purchasing Plaintiffs’ products, and
                                                                                              18    Plaintiffs’ have thereby suffered damages in an amount to be proven at trial and
                                                                                              19    which is believed to be at least $2,000,000 per year.
                                                                                              20          67.    The harm to Plaintiffs from Defendants’ Wrongful Conduct as alleged
                                                                                              21    herein is ongoing, in that Plaintiffs’ Customers and Prospective Customers continue
                                                                                              22    to refrain from doing business with Plaintiffs due to Defendants’ Wrongful
                                                                                              23    Conduct.
                                                                                              24          68.    Money damages will not make Plaintiffs whole for the injury
                                                                                              25    caused by the Defendants’ Wrongful Conduct. Unless enjoined by this Court,
                                                                                              26    Defendants’ Wrongful Conduct will continue.
                                                                                              27
                                                                                              28
                                                                                                                                              17
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 18 of 25 Page ID #:18




                                                                                                1          69.   Defendants’ Wrongful Conduct is and has been willful, wanton,
                                                                                                2   malicious, oppressive, and in conscious disregard of Plaintiffs’ rights, justifying the
                                                                                                3   imposition of punitive and exemplary damages under California Civil Code §3294.
                                                                                                4
                                                                                                5            FIFTH CAUSE OF ACTION BY ALL PLAINTIFFS AGAINST
                                                                                                6                     DEFENDANTS FOR TRADE LIBEL

                                                                                                7
                                                                                                           70.   Plaintiffs incorporate by reference the allegations set forth above in
                                                                                                8
                                                                                                    Paragraphs 1 through 69, as though fully set forth herein.
                                                                                                9
HOFFMAN PATENT GROUP, a Prof. Law Corp.




                                                                                                           71.   As set forth above, Plaintiff imports and distributes various foods from
                                                                 Facsimile: (661) 347-1187




                                                                                              10
                                                                                                    Latin America, especially El Salvador, such as rice, beans, cheese, sour cream and
                                                                                              11
                                           28494 Westinghouse Place, Suite 204




                                                                                                    tortillas.
                                                                                              12
                                                                                                           72.   As set forth above, Defendants intentionally, wrongfully, without
                                                    Valencia, CA 91355




                                                                                              13
                                                                                                    justification, and without privilege published certain statement or communications
                                                                                              14
                                                                                                    to La Michoacána and others, On information and belief, customers and prospective
                                                                                              15
                                                                                                    customers of Plaintiffs, stating that Plaintiffs are liars and cheats and stole
                           Telephone: (661) 775-0300




                                                                                              16
                                                                                                    Defendants’ brand.
                                                                                              17
                                                                                                           73.   On information and belief, Defendants have further disparaged
                                                                                              18
                                                                                                    Plaintiffs’ products by stating to Plaintiffs’ distributors and potential distributors
                                                                                              19
                                                                                                    that Plaintiffs’ products are not legitimate and not original, that Plaintiffs’ products
                                                                                              20
                                                                                                    are made in the U.S. and not El Salvador and that consumers are thereby cheated
                                                                                              21
                                                                                                    even though Plaintiffs import their LA PERLA cheese, cream and other products
                                                                                              22
                                                                                                    from El Salvador.
                                                                                              23
                                                                                                           74.   On information and belief, Defendants’ label their products with an
                                                                                              24
                                                                                                    address in El Salvador, and purport to sell cheese and cream from El Salvador,
                                                                                              25
                                                                                                    which is not from El Salvador and instead is believed to be from Wisconsin and/or
                                                                                              26
                                                                                                    Nicaragua.
                                                                                              27
                                                                                              28
                                                                                                                                               18
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 19 of 25 Page ID #:19




                                                                                                1         75.     The statements made above were made about and concerning
                                                                                                2   Plaintiff's goods, and were understood by readers to refer to Plaintiff's goods,
                                                                                                3   because Plaintiffs goods are well known and are specifically marketed as imported
                                                                                                4   goods from El Salvador.
                                                                                                5         76.    The statements made by Defendants are false.
                                                                                                6         77.    These statements disparaged Plaintiff's goods by falsely asserting that
                                                                                                7   they are fake and not imported from El Salvador.
                                                                                                8         78.     The statements proximately caused damage to Plaintiff in that they
                                                                                                9   have deterred customers from purchasing Plaintiff's above-described goods. They
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10    have also deterred customers from conducting business with Plaintiff. As a direct
                                                                                              11    and proximate result of these statements, Plaintiff has suffered pecuniary loss in the
                                           28494 Westinghouse Place, Suite 204




                                                                                              12    sum of at least $2,000,000 per year.
                                                    Valencia, CA 91355




                                                                                              13          79.     On information and belief, the statements were motivated by
                                                                                              14    Defendants’ malice and oppression in that Defendants goods are not from El
                                                                                              15    Salvador, that Defendants falsely assert that they are, that Defendants made the
                           Telephone: (661) 775-0300




                                                                                              16    disparaging comments wantonly and willfully, knowing they were false with the
                                                                                              17    specific intent to harm and damage Plaintiffs. On information and belief,
                                                                                              18    Defendants knew that by making the statements, customers and prospective
                                                                                              19    customers would know that Defendants were making specific statements about
                                                                                              20    Plaintiffs and their goods. Therefore, Plaintiff is entitled under Civil Code section
                                                                                              21    3294, subdivison (a) to punitive damages in an amount sufficient to punish
                                                                                              22    Defendants and deter similar conduct in the future.
                                                                                              23
                                                                                              24        SIXTH CAUSE OF ACTION BY ALL PLAINTIFFS AGAINST
                                                                                              25    DEFENDANTS FOR UNFAIR TRADE PRACTICES INJUNCTIVE RELIEF
                                                                                                       AND DAMAGES UNDER BUS. & PROF. CODE, § 17070 ET SEQ.
                                                                                              26
                                                                                              27
                                                                                              28
                                                                                                                                              19
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 20 of 25 Page ID #:20




                                                                                                1         80.    Plaintiffs incorporate by reference the allegations set forth above in
                                                                                                2   paragraphs 1 through 79, as though fully set forth herein.
                                                                                                3         81.    As set forth above, and at all times mentioned in this complaint,
                                                                                                4   Plaintiffs and Defendants were and are engaged in the business of selling similar
                                                                                                5   products and were and are competitors in the marketing of said products.
                                                                                                6         82.    By engaging in the acts and omissions set forth above, Defendants, and
                                                                                                7   each of them have violated the Unfair Practices Act.
                                                                                                8         83.     In doing the acts alleged, Defendants acted with the intent and
                                                                                                9   purpose to injure Plaintiffs and to destroy the competition furnished by Plaintiffs.
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10          84.    These acts of Defendants were, and are, unlawful in that they
                                                                                              11    constitute violations of the California Unfair Practices Act, Bus. & Prof. Code, §§
                                           28494 Westinghouse Place, Suite 204




                                                                                              12    17000 to 17210.
                                                    Valencia, CA 91355




                                                                                              13          85. None of the acts alleged are excepted by Bus. & Prof. Code, § 17050.
                                                                                              14          86.    Plaintiffs have no adequate remedy at law in that Defendants' acts have
                                                                                              15    diverted trade from Plaintiffs in an anticompetitive and unfair manner, and are
                           Telephone: (661) 775-0300




                                                                                              16    continuing to so divert trade from Plaintiffs, resulting in a loss of Plaintiffs’
                                                                                              17    business, income, customers, and goodwill, all of which will result in irreparable
                                                                                              18    harm to Plaintiffs if the acts of Defendants are not enjoined.
                                                                                              19          87.    Plaintiffs are informed and believes and on that information and belief
                                                                                              20    alleges that the acts of Defendants described above, done in violation of the
                                                                                              21    California Unfair Practices Act, have caused Plaintiffs damages in an amount of at
                                                                                              22    least $2,000,000 per year, and that any further similar acts done by Defendants will,
                                                                                              23    unless restrained, cause irreparable injury and damage to Plaintiffs, the exact
                                                                                              24    nature, amount, and extent of those damages being impossible to ascertain.
                                                                                              25          88.    Plaintiff is entitled to an award of reasonable attorney's fees, together
                                                                                              26    with costs of suit, pursuant to Business and Professions Code section 17082.
                                                                                              27
                                                                                              28
                                                                                                                                               20
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 21 of 25 Page ID #:21




                                                                                                1       SEVENTH CAUSE OF ACTION BY ALL PLAINTIFFS AGAINST
                                                                                                      DEFENDANTS FOR VIOLATION OF THE CAL. UNFAIR PRACTICES
                                                                                                2                 ACT (BUS. & PROF. CODE, § 17200)
                                                                                                3
                                                                                                4         89.     Plaintiffs incorporate by reference the allegations set forth above in
                                                                                                5   paragraphs 1 through 88, as though fully set forth herein.
                                                                                                6         90.     Defendants’ Wrongful Conduct directed to Plaintiffs’ Customers and
                                                                                                7   Prospective Customers constitutes unlawful and unfair business acts and unfair
                                                                                                8   competition in violation of § 17200 et. seq. of the California Business and
                                                                                                9   Professions Code. Defendants’ communications in bad faith have also resulted in
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10    substantial lost sales of Plaintiffs’ products, and lost profits in an amount of at least
                                                                                              11    $2,000,000 per year and the full amount to be proven at trial.
                                           28494 Westinghouse Place, Suite 204




                                                                                              12          91.     Plaintiffs’ are informed and believes and thereon allege that unless
                                                    Valencia, CA 91355




                                                                                              13    restrained by this Court, Defendants will continue the aforesaid unlawful and unfair
                                                                                              14    business acts, and pecuniary compensation will not afford Plaintiffs’ adequate relief
                                                                                              15    for the damage to its business in the public perception.
                           Telephone: (661) 775-0300




                                                                                              16
                                                                                              17                                           PRAYER
                                                                                              18          WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
                                                                                              19          1.      For a judgment that the registered and common law trademarks
                                                                                              20    PERLA and PERLA BANDERA DE EL SALVADOR have been infringed by
                                                                                              21    Defendants;
                                                                                              22          2.      Preliminary and permanent injunctions against Defendants continued
                                                                                              23    infringement of Plaintiffs’ PERLA and PERLA BANDERA DE EL SALVADOR
                                                                                              24    trademarks, preventing their continued infringement, including against any use of
                                                                                              25    “PERLA” in Defendants’ company name and all Infringing Names in connection
                                                                                              26    with any food products and any other confusingly similar marks, pursuant to 15
                                                                                              27    U.S.C. §1116(a).
                                                                                              28
                                                                                                                                               21
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 22 of 25 Page ID #:22




                                                                                                1         3.     For damages resulting from Defendants’ trademark infringement, and
                                                                                                2   trebling and/or enhancement of such damages under the trademark laws as an
                                                                                                3   exceptional case because of the knowing, intentional, willful, and wanton nature of
                                                                                                4   Defendants’ conduct;
                                                                                                5         4.     For damages (in an amount to be proven at trial and believed to be at
                                                                                                6   least $6,000,000), the amount equal to the actual damages suffered by Plaintiffs as a
                                                                                                7   result of the infringement, an amount equal to the profits earned by Defendants as a
                                                                                                8   result of their trademark infringement, and an amount equal to three times the
                                                                                                9   monetary award assessed in view of Defendants’ willful and wanton infringement;
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10    pre-judgment interest and post-judgment interest; reasonable attorney fees, as an
                                                                                              11    exceptional case under 15 U.S.C. § 1117 and/or § 17 U.S.C. 512(f);
                                           28494 Westinghouse Place, Suite 204




                                                                                              12          5.     An award of punitive damages for intentional and willful acts;
                                                    Valencia, CA 91355




                                                                                              13          6.     For additional damages to Plaintiffs for Defendants’ Wrongful
                                                                                              14    Conduct in an amount to be proven at trial;
                                                                                              15          7.     That on the false designation of origin cause of action, the Court
                           Telephone: (661) 775-0300




                                                                                              16    adjudge and decree that Defendants have falsely designated the origin of their
                                                                                              17    products, has falsely described such products, have induced others to designate,
                                                                                              18    falsely, the origin of such products, and have made and used false representations in
                                                                                              19    connection with the sale, offering for sale, promotion, and advertising of such
                                                                                              20    products, all in violation of 15 U.S.C.A. § 1125(a); The Court adjudge and decree
                                                                                              21    that Defendants have unfairly competed with Plaintiffs by infringing upon Plaintiffs
                                                                                              22    common-law rights and have passed off and caused others to pass off their products
                                                                                              23    as being from El Salvador in violation of the common law of unfair competition
                                                                                              24    and of Cal. Bus. & Prof. Code Section 17500; the Court preliminarily and
                                                                                              25    permanently enjoin Defendants, its officers, agents, servants, employees, attorneys
                                                                                              26    and all persons in active concert or participation with Defendants or with any of the
                                                                                              27    foregoing from using, displaying, or selling any products falsely indicating their
                                                                                              28
                                                                                                                                             22
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 23 of 25 Page ID #:23




                                                                                                1   origination or importation from El Salvador; and attorneys’ fees if permitted by
                                                                                                2   law.
                                                                                                3          8.    That on the tortious interference with prospective economic advantage
                                                                                                4   cause of action, Plaintiffs be awarded actual damages according to proof at trial,
                                                                                                5   punitive damages, and injunctive relief;
                                                                                                6          9.    That on the trade libel cause of action, the Court award judgment from
                                                                                                7   Defendants for general damages according to proof; special damages for pecuniary
                                                                                                8   loss according to proof; punitive damages; costs of suit; and such other and further
                                                                                                9   relief as this Court may deem just and proper.
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10           10.   That on the Cal. Bus. & Prof Code §17070 cause of action, the Court
                                                                                              11    issue a permanent injunction restraining and enjoining Defendants from continuing
                                           28494 Westinghouse Place, Suite 204




                                                                                              12    the acts and conduct set forth above; during the pendency of this action, a
                                                    Valencia, CA 91355




                                                                                              13    preliminary injunction to enjoin and restrain Defendants from the acts and conduct
                                                                                              14    set forth above; damages in the amount of at least $6,000,000 per year, as three
                                                                                              15    times the amount of the actual damages sustained by Plaintiffs, in accordance with
                           Telephone: (661) 775-0300




                                                                                              16    the provisions of Business and Professions Code section 17082; reasonable
                                                                                              17    attorney's fees, in accordance with the provisions of Business and Professions Code
                                                                                              18    section 17082; costs of suit; and any further relief that the Court may deem just and
                                                                                              19    equitable to deter Defendant from, and ensure against, the commission of a future
                                                                                              20    violation of the Unfair Practices Act.
                                                                                              21           11.   That on the Cal. Bus. & Prof. Code §§17200 cause of action, for an
                                                                                              22    order requiring the Defendants to restore any money or property that Defendants
                                                                                              23    may have acquired as a result of any act or practice constituting unfair competition,
                                                                                              24    and an order requiring Defendants to disgorge any profits that they acquired as a
                                                                                              25    result of their unfair competition with Plaintiffs.
                                                                                              26           12.   For costs of suit incurred herein;
                                                                                              27           13.   For an order finding that an award of pre and post-judgment interest is
                                                                                              28    necessary to fully compensate Plaintiffs for the damage they have sustained;
                                                                                                                                               23
                                                                                             Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 24 of 25 Page ID #:24




                                                                                                1        14.   For such other and further relief as the Court may deem proper.
                                                                                                2
                                                                                                3   Dated: September 19, 2020     HOFFMAN PATENT GROUP, a Prof. Law Corp.
                                                                                                4                                  By:__/s/David L. Hoffman___
                                                                                                                                   David L. Hoffman, Esq.
                                                                                                5                                  28494 Westinghouse Place, Suite 204
                                                                                                6                                  Valencia, California 91355
                                                                                                                                   Telephone: (661) 775-0300
                                                                                                7                                  Facsimile: (661) 775-9423
                                                                                                8                                  Email: David@dlhpatent.com
                                                                                                9                                  Attorneys for Plaintiffs
HOFFMAN PATENT GROUP, a Prof. Law Corp.

                                                                 Facsimile: (661) 347-1187




                                                                                              10                                  EL CARMEN, INC. AND
                                                                                                                                  AMERISAL FOODS, LLC
                                                                                              11
                                           28494 Westinghouse Place, Suite 204




                                                                                              12
                                                    Valencia, CA 91355




                                                                                              13
                                                                                              14
                                                                                              15
                           Telephone: (661) 775-0300




                                                                                              16
                                                                                              17
                                                                                              18
                                                                                              19
                                                                                              20
                                                                                              21
                                                                                              22
                                                                                              23
                                                                                              24
                                                                                              25
                                                                                              26
                                                                                              27
                                                                                              28
                                                                                                                                          24
Case 2:20-cv-08599-JWH-KS Document 1 Filed 09/19/20 Page 25 of 25 Page ID #:25




   1                                   JURY DEMAND

   2         Plaintiffs EL CARMEN, INC. AND AMERISAL FOODS, LLC hereby
   3   demand a jury trial on all these claims in the foregoing Complaint.
   4
   5   Dated: September 19, 2020       HOFFMAN PATENT GROUP, a Prof. Law Corp.
   6
   7                                    By:_ _/s/David L. Hoffman___
   8                                    David L. Hoffman, Esq.
                                        28494 Westinghouse Place, Suite 204
   9
                                        Valencia, California 91355
 10                                     Telephone: (661) 775-0300
 11                                     Facsimile: (661) 775-9423
                                        Email: David@dlhpatent.com
 12
 13                                     Attorneys for Plaintiffs
                                       EL CARMEN, INC. AND
 14                                    AMERISAL FOODS, LLC
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                               24A
